The defendant S. H. Weisel insists that he was not a party to the contract when it was executed, and signed it without consideration after the option had expired, and that he is not bound thereby. It will be noted that the option expired 23 April, 1903, and the contract was signed by Weisel 28 April. As to him it is without any consideration; he promised on 28 April to convey to the plaintiff the land on 23 April of the same year, which is an impossibility. We cannot see how it is possible for him to commit a breach of such an agreement. The contract made by Weisel was impossible of performance, and of course there could never be a breach of it. "Physical impossibility means here practical impossibility according to the state of knowledge and of the day, as for example, a promise to go from New York to London in one day, or to discover treasure by magic, or to go around the world in a week." 9 Cyc., 326. "If one promise to do what cannot be done, and the impossibility is not only certain but perfectly obvious to the promisee, as if the promise were to build a common dwelling-house in one day, such a contract must be void for its inherent absurdity." 2 Parsons Cont., 673 (9 Ed.). "An agreement may be impossible of performance at the time it is made, and this in various ways. It may be impossible in itself, that is, the agreement itself may involve a contradiction, as if it contained promises inconsistent with one another, or with the date of the agreement." Pollock on Contracts, 348. "Obvious and absolute (460) physical impossibility, apparent upon the face of *Page 335 
the promise and thus known to the parties, renders the promise void. Thus a charter party executed on the 15th of March covenanting that the ship would proceed from where she then lay on or before 12 February, was held void." Beach on Mod. Con., sec. 222.
The execution of the contract was not a ratification of his guardian's agreement and could not be, for the reason that the time within which the guardian had promised to sell was past, and for the further reason that his agreement, being against public policy, was void.
The exception of the defendant Weisel must be sustained and a new trial ordered as to him.
New trial.
Cited: Hicks v. Kenan, 139 N.C. 345.